DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2. (Currently amended) The method of claim 1, further including downloading the hidden function from a remote Document Process Platform (DPP) via a network if the tap codes correspond to the set of predetermined codes.
	
Reasons for Allowance
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to a METHOD AND SYSTEM FOR ACTIVATING AND EXECUTING HIDDEN FUNCTION ON A DEVICE.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
	a.	Claim 1: “. . . enabling a tap screen having a plurality of tap input locations, wherein the tap screen is a part of a display screen of the printing device; inputting a set of tap sequences on the tap screen in at least two of the tap input locations in the tap screen, wherein the set of tap sequences is preset and includes tap actions which do not generate tangible symbols that are viewable on the touch screen; generating tap codes based on the set of tap sequences; determining if the tap codes corresponds to a set of predetermined codes stored in a database, wherein the set of predetermined codes corresponds to the hidden function, and; downloading, when the tap codes corresponds to the set of predetermined codes, the hidden function from a private server via a network; displaying the hidden function on the display screen, wherein the hidden function includes printing a confidential document; and executing the hidden function.”
	b.	Claim 8: “. . . storing a first code of predetermined tap sequences at private server, wherein the predetermined tap sequences correspond to the hidden function, wherein the predetermined tap sequences are not displayed on the printing device; receiving tap sequences to form a second code, wherein the tap sequences are inputted from a plurality of input locations on a touch screen; determining if the second code of the received tap sequences correspond to the first code of predetermined tap sequences; and downloading the hidden function to a printing device located in a public service location from the private server if the second code corresponds to the first code, activating the hidden function on the printing device, wherein the hidden function allows access to a secret document on the printing device.”
	c.	Claim 15: “. . . a touch panel having a plurality of tap input locations, each tap input location configured to receive tap sequences from a user, wherein the tap sequences are tap actions performed on the tap input locations, wherein the tap actions do not generate tangible symbols that are viewable on the touch; and a processor for receiving and processing signals corresponding to the tap sequences received from the plurality of input locations of the touch panel, wherein if the received tap sequences match predetermined tap sequences corresponding to a hidden function, the processor requests the hidden function to be downloaded from a private server via a network and the processor activates the hidden function to be executed on the display unit.”
d.	Regarding claims 2-7, 9-14, 16-20, the instant claims are dependent on allowable claims and are thus allowable.

The closest prior art such as Tanabe (US 2021/0055903), Kikuchi (US 2020/0394008), Kato (US 2018/0210684) and Kawai et al. (US 2017/0126928), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above limitations obvious.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Remark
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanabe (US 2021/0055903) discloses the status of the processing activation stand-by state when there is “the copy icon selection or print icon selection”.” Specifically, when the print icon is selected by the user, a print application is activated, and displaying according to the print application is performed.
	Kikuchi (US 2020/0394008) discloses displaying a user interface for activating, in accordance with the selected virtual device among one or more applications configured to provide an additional function to the image forming apparatus.
	Kato (US 2018/0210684) discloses a screen displayed by the printing system a screen on which data to be printed on the application is displayed. If the user taps a printing button on the screen, the UI unit of the printing system is invoked. 
	Kawai et al. (US 2017/0126928) discloses control method, wherein in the receiving of the print instruction, the print instruction is received by receiving a predetermined input from a user through a screen for determining transmission of the selected data.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/           Primary Examiner, Art Unit 2675